712 N.W.2d 445 (2006)
474 Mich. 1117
DEPARTMENT OF EDUCATION, Petitioner-Appellee,
v.
GROSSE POINTE PUBLIC SCHOOLS, Respondent-Appellant.
Grosse Pointe Public Schools, Plaintiff-Appellant,
v.
Department of Education, Defendant-Appellee.
Docket Nos. 129249-50 & (45). COA Nos. 252288, 252428.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the May 5, 2005 judgment of the Court of Appeals and the motion to file brief amicus curiae are considered. The motion to file brief amicus curiae is GRANTED. Pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals. The Court of Appeals erred in considering the substance of the issues involved in this case because, as stated by dissenting Court of Appeals Judge Talbot, those issues are moot in light of the fact that Grosse Pointe Public Schools has paid for the individual educational evaluation at issue. Although the Court of Appeals correctly cited the test for determining when a moot issue ought to be reviewed, i.e., when "the issue is one of public significance that is likely to recur, yet evade judicial review," Federated Publications, Inc. v. Lansing, 467 Mich. 98, 112, 649 N.W.2d 383 (2002), we agree with the dissent that the court erred in considering the issues based on a mere finding *446 that the issues "could" recur and evade judicial review.
We do not retain jurisdiction.